DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2015/0230571 to Godshaw or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2015/0230571 to Godshaw in view of USPAP 2016/0348402 to Barron and/or USPN 4,679,554 to Markham.



Claim 2, the at least one polymeric fiber, filament, cable, thread or yarn is cut-resistant [0193] such that the carrying strap inherently has a cut-resistance level to withstand an applied cutting force up to 500 grams applied over 20 mm laterally across the carrying strap. Alternatively, it would have been obvious to one having ordinary skill in the art to construct the strap with the claimed cut-resistance based on the required cut resistance of the intended use. 
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim 3, the carrying strap inherently has a cut-resistance level to withstand an applied cutting force up to 3,000 grams applied over 20 mm laterally across the carrying strap [0193]. Alternatively, it would have been obvious to one having ordinary skill in the art to construct the strap with the claimed cut-resistance based on the required cut resistance of the intended use.


Claim 5, the at least one polymeric fiber is a multifilament fiber, cable, thread or yarn [0193]. 
Claim 6, the multifilament fiber, cable, thread or yarn comprises at least one polymeric fiber, filament, cable, thread or yarn and either or both at least one carbon fiber or at least one metallic wire, fiber, filament, cable, thread or yarn [0193]. 
Claim 7, the at least one polymeric fiber, filament, cable, thread or yarn comprises at least one material selected from the group consisting of: aramid;  liquid crystal polymer;  polyethylene; ultra high molecular weight polyethylene ("UHMWPE") having a molecular mass between 3.5 and 7.5 million Daltons;  high-modulus polyethylene ("HMPE");  High Performance Polyethylene ("HPPE");  glass;  nylon;  polyester;  and combinations thereof [0193]. 
Claim 8, the polymeric fiber matrix is comprised of a plurality of knitted or woven fibers, filaments, cables, threads, or yarns to form the second flexible fabric or webbing ([0012] and [0193]). 
Claim 9, the polymeric fiber matrix comprises a mesh or netting having a plurality of bonded or coupled polymeric fiber intersections or crossings ([0012] and [0193]). 
Claim 10, the polymeric fiber matrix comprises a plurality of polymeric fibers, filaments, cables, threads or yarns arranged in a crossing or quilting pattern on a first side of a first flexible material layer and extending on a second side of the first flexible material layer or an intervening flexible material layer ([0012] and [0193]).
Claim 11, the at least one polymeric fiber is a monofilament fiber, cable, or thread [0193]. 
Claim 12, the second flexible fabric or webbing is coupled to the first flexible fabric or webbing with a plurality of stitches, or with an adhesive, or with both a plurality of stitches and an adhesive [0012]. 

Claim 14, the first flexible fabric or webbing has first and second lateral folds (e.g. Figure 58) wherein the second flexible fabric or webbing would be arranged within the first and second lateral folds. 
Claims 15, 17, 19, 23, 24, 25 and 31-33, Godshaw does not appear to mention the strap comprising the claimed third flexible fabric but Barron discloses that it is known in the strap art to include a third flexible fabric or webbing coupled over a first flexible fabric or webbing to enclose the second flexible fabric or webbing between the first flexible fabric or webbing and the third flexible fabric or webbing to provide a strap with improved cut resistance ([0002], [0008], [0009], and [0037]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the strap of Godshaw as claimed to provide improved cut resistance.
Claims 16, 21, 28 and 30, Godshaw does not appear to mention forming the first flexible fabric or webbing with first and second central folds but Markham discloses that it is known in the art to use tucked-in stitched ends (see entire document including column 5, lines 20-37 and Figure 5). Therefore, it would have been obvious to one having ordinary skill in the art to include tucked-in stitched ends for aesthetics and/or to reduce end fraying. 
Claims 18, 29, 31 and 32-34, the strap further comprises a plurality of cut-resistant monofilament polymer fibers arranged within the claimed first and second lateral folds and/or the claimed third and fourth intermediate layers [0193]. 
Claim 19, the first flexible fabric or webbing has a first lateral fold on a first lateral side, wherein the second flexible fabric or webbing is arranged within the first lateral fold; and wherein the carrying 
Claim 20, the first flexible fabric or webbing has a first lateral fold on a first lateral side to form two layers of the first flexible fabric or webbing, wherein the second flexible fabric or webbing (taught by Barron) is arranged within the first lateral fold and wherein a plurality of stitches couple the two layers of the folded first flexible fabric or webbing on the second lateral side (e.g. Figure 58 and [0189]). 
Claim 22, the second flexible fabric or webbing has a form factor of a plurality of flexible bindings, a first flexible binding of the plurality of flexible bindings coupled over the first flexible fabric or webbing on a first lateral side and a second flexible binding of the plurality of flexible bindings coupled over the first flexible fabric or webbing on a second lateral side (e.g. Figures 45-49). 
Claim 35, Godshaw discloses a carrying strap comprising: a first flexible fabric or webbing;  and a cut-resistant polymeric fiber matrix extending longitudinally along or within the first flexible fabric or webbing, the polymeric fiber matrix comprising at least one polymeric fiber arranged as a plurality of polymeric fiber intersections (e.g. woven or knitted), each fiber intersection comprising at least two sections of the at least one polymeric fiber abutting each other, the at least one polymeric fiber comprising at least one polymeric fiber, filament, cable, thread or yarn;  wherein the first flexible fabric or webbing and cut-resistant polymeric fiber matrix collectively inherently (due to similar materials and construction) have a cut-resistance level to withstand an applied cutting force up to 3,000 grams applied over 20 mm laterally across the carrying strap (see entire document including [0002], [0009], [0012], [0027], [0029], [0046], [0180], [0185], [0190], [0193], [0234], and Figures 45-61). Alternatively, it would have been obvious to one having ordinary skill in the art to construct the strap with the claimed cut-resistance based on the required cut resistance of the intended use.
Claim 36, the polymeric fiber matrix is woven or braided into the first flexible fabric or webbing ([0046] and [0234]).

Claim 38, Godshaw discloses a carrying strap comprising: a first flexible fabric or webbing;  and a security panel assembly coupled to the first flexible fabric or webbing, the security panel assembly comprising: a first flexible material layer having a first side and a plurality of edges;  and a polymeric fiber matrix arranged on the first side of the first flexible material layer, the polymeric fiber matrix comprising at least one polymeric fiber arranged as a plurality of polymeric fiber intersections or crossings, each fiber intersection or crossing comprising at least two sections of the at least one polymeric fiber abutting each other, the at least one polymeric fiber comprising at least one polymeric fiber, filament, cable, thread or yam;  a second flexible material layer arranged adjacent to the polymeric fiber matrix and coupled to the first side of the first flexible material layer with a plurality of stitches, or with an adhesive, or with both a plurality of stitches and an adhesive (see entire document including [0002], [0009], [0012], [0027], [0029], [0046], [0180], [0185], [0190], [0193], [0234], and Figures 45-61). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789